Title: To James Madison from Edmond Kelly, 26 September 1820
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten 26th Septr 1820
                
                I hope you are perswaded that no wish to catch at popularity Induced me to write my former letters—that is the road usually traveled by obscure demagogues whose object it is to exalt themselves, and I wd. deserve contempt had I been actuated by any such motive—every days experience verifies the truth of Lord Mansfields observation that the applause of the mob is not always the meed of merit, and is so veering, so capriciously lost that the best patriots & those that approach nearest to human perfection seldom retain it long and in truth I would not wish to be suspected to be a Candidate for that sort of popularity or envied it by the meanest demagogue or dullest Editor in the union. My motive was a different one. I found that a Conspiracy Organised by british agents for Cromwells & Williams nobility (but in which the present ministers who are not of the Orange party had no share) to anihilate American Independence and enslave this country to England was Identified with their efforts to extinguish my right to my family property—which was usurped by some of that party before & after the revolution of 1688—thus circumstanced I own I felt interrested in opposing it. I did so & that party has done all that poisonous & sanguinary bloodhounds could do against me—and also all that avaricious mercenary Traitors alured by promises of shareing in their countries pillage could with safety attempt. I hope I have Contributed to expose and defeat their designs and I have the pleasure to find they are for the present foiled—but altho my efforts to resist british despotism & robbery & its fatal effects did not emanate soley from that pure motive of public good which actuates true & great patriots & in which personal Interest & self preservation has no share I yet hope that I am not undeserving that protection which the constitution I suppose extends to every honest & well behaived man in the Commy. that merits it. I mention this in reply to a charge of favoritism I perceive to have been artfully and insidiously made & I beg leave to observe that partiality to any one on whom fraud is practised or attempted to be practised is consistent with the purest exercise of Justice which protects & secures every man his rights & property, and that in this instance a resistance to british Intrigue was a civic duty & not an act of prejudice or partiality—and to certain Impostors sent to America to Claim Estates in Ireland that as America can neither legislate Judicate nor adjudicate for Ireland—Title duly certified to have been proved in a court of Justice in Ireland is necessary to be produced here to entitle any such claimant to any rents or mesne rates of Lands to which claim is made that may have been transmitted here from that country but that it would be contrary to Justice & to every duty of Republicanism to pay

it away as a quantum meruit to the favorite gallants of a british princess for meretricious favors & services—even & altho such claimants or gallants should in the Opinion of their british patrons possess patriotic Virtues & perfections that would qualify each & every of them from Wil Snip to John Bull to be a grecian Archon & a roman Consul.
                My last letter (& I suppose many others) was written in such an inexcuseable hurry that it was after puting it in the post office I recollected some gramatical Errors & assertions that required explanation particularly respecting what I mentioned of Genl Jackson. I am yet of the same opinion that he is not a tactition & could not with any force the American Orangemen could procure him subvert the freedom of the Republic if Opposed by an experienced Officer & tactitian yet I am perswaded he is a daring and a dangerous Conspirator & that his patronage & influence has heretofore been exerted to encrease Orangemen in & out of the American Army & that his removal is necessary to preserve the public peace & damp or check the hopes of that extensive asso. of Conspirators to which he belongs—& I further think that $500 or one thousand dollars would induce some needy orangeman from time to time to Discloze such particulars as would enable the Legislative department to counteract their designs.
                Genl Jacksons Interference in legislative proceedings here on the loan office bill for the purpose of arraying the poorer against the wealthier Classes (a matter specially recomd by british Instructions (& our Governors Message is in Conformity to such Instructions) Irritated this state legislature & tended to facilitate the passing of that unconstitutional law—let it be recollected that Moreau gained his greatest successes when he was a determined traitor—that his object was to become popular & to increase his fortune and to avail himself of the first favourable Oppy to Overthrow the french Republic—and should not that be a warning to the American Republic. Mr Monroe will not interfere—under his admn. a state of liberty is a state of Licenciousness—a liberty as Mr Locke says for every one to do as he list—the Violations of the Constitution—by the robbery of the national branch bank at Ohio—& the robbery of it in Philadelphia appear to be matters of Indifference to him—that Institution which well managed would consolidate the capital of the Republic and in the event of war prevent the necessity of sending money to foreign countries as Interest for loans he permitts a british party to pillage with Impunity because I suppose a national bank in aid of Industry and Domestic manufactures would prove fatal to the hopes of England—to rob an Individual is death but to rob the public or the nation is meritorious—such services must endear him to the british Ascendancy or Oligarchs & perhaps ensure his reelection. Surely such a man & Genl Jackson cannot disagree.
                I consider Mr Monroes delivering up the possession of East Florida to Spain & his subsequently declining to occupy it under the authority of

congress as done to give the spanish Govt an Opportunity at some more convenient time to interest monarchs in his favor to form a coalition to preserve it for it is only by a Coalition & an Invasion of the U States the british party expects to become the American aristocracy. E Florida which would be an invaluable acquisition to the US as a marine & military position he appears resolved shall not belong to the Amn Republic. One objection is that it is an arid Sand-but that might be the best defence against an invadeing Enemy—it is supposed never to have defrayed the expences of its govt. & if Spain loozes her colonies as is not improbable will be useless to her but is of Vital Importance to America to protect the gulf trade & exclude foreign Enemies. He has risked the Transferr of it to England the enemy of Liberty and of mankind this to say no worse of it was an error which if the british ministers were of Cromwells Oligarchs would have before this time caused a war in which he is as much disappointed as in sending Mr Campbell to Rusia—instead of a pecuniary compensation for this arid sand he & Mr John Adams tho both Lawyars illegally agreed to barter away the most precious part of Mr Jeffersons Acquisition that part of Texas within Loisiana which wd supply America with Coffee sugar & such other west India Island produce as would enable the U States to receive cash for their exports to these Islands and thus contribute materially to the prosperity of the US—this invaluable Territory is agreed to be transferred in liew of a barren Sand. It is not presumeable that these Gentn being Lawyars did not know such transferr unconstitutional and Inju⟨ri⟩ous to America. Mr Trimble of Kentuckeys arguments are so clear & conclusive that it is not possible such a sacrifice will be permitted. In truth no man that has yet spoken on that subject shewed equal ability & were he appointed Negotiator de novo the treaty of Don Onis being Voided by the nonfulfillment of its Terms &ca. he would not sacrifice the Interests of the American Republic—my Zeal to defeat the hopes Intrigues & Designs of England to enslave America & perpetuate her present ruinous monopoly in British Manufactures and Colonial or west india Island produce will excuse my Zeal and Interference in this affair Whether my Ideas of its importance are correct or not Mr Madison and Mr Jeffn. are the best Judges of & if correct it is hoped the affair will Interest them to interfere & if possible prevent a sacrifice so injurious to the best interests of the Republic.
                I perceive that Merchants concerned in that ruinous business the importation of british Manufactures who are in fact british factors & Collectors of what may be considered british Revenue have prepared petitions to Congress against domestic manufactures and protecting duties on imports of it and also that the Tobacco planters of Virginia apprehensive that in such Event England will retaliate by rejecting their Tobacco have also prepared a petition against D Manfs & protecting duties which is no more than what might be expected & Verifies the Poets assertion
                
                
                    that all men are true to their own private ends
                    tho false to their Country its laws & their friends
                    &ca. &ca.
                
                but supposing for argument sake that the Custom house entries & returns of England & America would not shew that American Imports from there exceed considerably her Exports (& I believe the Contrary to be the fact). If it is clearly Manifest & indisputably true that the Importation of british Manufactrs brings to England the cash that ought to Circulate in America for domestic Manufactures to be wrought here by resident Manufacturers surely a trade so Injurious to the Republic so degrading to american Intellect such a Veto of american Industry and all Industrious habits and such a source of wealth to those who subsidise all European Kings to crush every appearance of rational freedom to perpetuate their exclusive monopoly cannot be permitted—it cannot be possible that in Justice to the Republic at large the Interest of the Import Merchants & Tobacco planters Can preponderate against the Interest of the U. States Collectively—it is scarcely possible to suppose it. I admitt the Import Merchants will looze by restrictions &ca. but I deny that the Tobacco planters will. Tobacco will always have a sure sale in Europe but should it even be rejected there the Land that yeilds Tobacco will yeild grain and as there is no probability they will be Injured by this measure the sophisticated petition of Col Taylor will it is hoped be rejected.
                It will have another good Effect. The Hartford Conventn supposes that a seperation of the New England states either as an Independt Republic or as a british Colony would invest them with its revenues and that in the event of such a Change they would be the permanent Ministers or the permanent Executive of that Country—their supporters are the Mercantile Interest which expects to have the Import trade in british Manufactures perpetuated & secured to them. These two leading Interests are agreed & doubtless under Implied Contracts to each other to plunder & pillage the Country & divide the booty between them so much so that not a Vagrant Pedlar from that quarter comes here to vend goods that is not an Orangeman & a politician & in their own phraise not blind—do an act of Justice to the Republic & youl prevent this Intended seperation & prese[r]ve its Integrity. Establish domestic Manufactures & let resident Manufactures circulate as they must do for support & necessaries their proportions of the cash receivable for domestic Manufactures & store Keepers must do the same thing and you will at once destroy the hopes of that detestable band of Conspirators against their countrie’s prosperity—destroy their Iniquitous Monopoly & domestic Industry will prosper in the same ratio—it will abolish the stimulus to disaffection treason & seperation & as Mr Emmett of New York in his pamphlet of the Philosopher sayed (but in which he

unfortunately for human nature had refferrence to the Guillotine) cut off their Monopoly and you will cut of[f] the cause from which both the evil & the exaction flows & which is the cause of the present general scarcity of money in America & of her Embarrassment.
                But it may be sayed this pecuniary Embarrassment is not confined to America—it extends to Europe & is equally felt there. I admitt it. England has heretofore monopolised the productive trade of southern Europe—her Merchandise & Manufactures brought her the circulating & dispozeable cash of Portugal & Spain & their Colonies & of America &ca &ca. For her the spaniard & the Creole worked the mines of Mexico & Peru to whom Gol[d] & Silver was as dross Compared with british fine Scarlet cloth & other fineries—that source of british wealth felt considerable Interruption. England alarmed at the danger that threatened her Monopoly drew the bullion from the british banks & sent it to the north of Europe in subsidies—it is plenty there but these causes have made it scarce in the british dominions and in America—that is the cause of the Embt felt in England but the Excessive Importations of british Merchandise & Manufactures is the cause of the scarcity of money in America—it is in Vain for Messrs. Floyd & Williams to sound an alarm in congress to the friends of England & the Orangemen on this subject. British monopoly is ruinous to America—its further Continuance will cause national Bankruptcy or Insolvency. These Infatuated Individuals themselves must suffer by it. Temporising expedients may check its progress but cannot ultimately avert that fatal event.
                You have read with surprise England subsidising all European Monarchs to restore Charles the 4th and the french army no sooner expelled than she proposed a Briton for their King. Such acts of perfidy & duplicity are peculiar to England—she subsidised & fought to preserve her Monopoly & could do it better by having a briton on the throne of Spain than a Bourboon (Spanish Merino wool & Spanish Iron being the most necessary of all her Imported Materials). The answer of the Marquess De Ossunna was worthy of a noble Spaniard that Spain would not be governed by any Usurper given on the part of the Nation & Nobility prevented any further attempt at Negotiation the Kings would not permitt it unless agreeable to the spanish people & there it droped—with the same Views & motives Lord Cochrane is privately permitted to Join the south American patriots & supplies of men & arms are suffered to be furnished With a View of securing the friendship of the patriots & a sale for british Merchandise—thus you may perceive England has acted the deceitfull double dealer when the mistaken world considers her Magnanimous—such is britain—a modern Carthage—in Joseph Bonapartes Reign England sent such an abundance of her Manufactures to south America as alarmed that people—the patriots laid such a high duty on them that the supercargoes & agents

were Obliged to sacrifice their goods at auction and the produce only defrayed their Expences & paid the duties—thus it is evident England professes herself the friend of both parties—of the Spanish King & of the patriots but will take part on that side where her Interest preponderates—& untill events decide on which side it is she will prudently remain in utrumque paratus. On the whole I think England has seen her best days—should Congress sanction Mr Jeffersons great plan or design of opening a Communication with asia by the Columbia River & the pacific Ocean & indeed the absence of that great man from the public councils is a real national loss—& should America Manufacture for herself and I think the Cortes will soon have their wool & Iron manufactured at home the ship of british Monopoly will looze her Main anchor—will drift down the Current of adversity & be wrecked on the shore of mediocrity & probably find as Goldsmith sayed of Venice, that her former greatness was Phletoric [sic] Ill. I am with the utmost respect &ca.
                
                    Edmond Kelly
                
                
                    My next letter will be written next week will contain the state of british parties the cause of the Continentall Changes in Spain & Insurrection in France &ca. I expect Mr. Madison will find it Interresting.
                
            